Case 1:18-cv-00086-RAL Document 109 Filed 09/21/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES BROWN,

Plaintiff Case No. 1:18-cv-0086 (Ete)

VS.

RICHARD A. LANZILLO
JOHN WETZEL, Secretary of the UNITED STATES MAGISTRATE JUDGE
Pennsylvania Department of Corrections,

et al., ORDER REGARDING SETTLEMENT

Nee Ne oe ee Ne es ee

Defendants

The Court has been informed that the Parties have reached a settlement in this matter. This
case was administratively closed pending mediation on July, 20, 2020 (ECF No. 105), and will
remain closed pending execution of the settlement agreement. Nothing contained in this Order
shall be considered a dismissal or disposition of this matter and the Court will continue to retain
jurisdiction should further proceedings regarding settlement become necessary.

The Plaintiff shall file a Notice of Voluntary Dismissal on ot before Wednesday,
-November 18, 2020. Counsel for the Plaintiff and Counsel for the Defendants are directed to file a
jomt written status report outlining the progress undertaken to effectuate the settlement on or
before Monday, October 19, 2020.

The Court expresses its appreciation to Tausha Saunders, Esq., of Fox Rothschild LLP,
Pittsburgh, Pennsylvania, for her pro bono representation of the Plaintiff throughout the mediation
ptocess.

Entered and Ordered this 21% day of September, 2020.

Coa b.t7

RICHARD A. LANZILLO
United States Magistrate Judge
